 



EXHIBIT 81a

THIRD AMENDMENT TO LEASE AGREEMENT

     THIS THIRD AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made as of
October 13, 2003, by and between OXBRIDGE DEVELOPMENT AT CROWN POINTE II, L.C.,
a Maryland limited liability company, as assignee of Oxbridge Development at
Crown Pointe, L.C., a Maryland limited liability company (“Landlord”), and
TherImmune Research Corporation, formerly known as GLA II CORP., a Delaware
corporation, successor in interest to TherImmune Research Corporation, a
Maryland corporation (“Tenant”).

R E C I T A L S :

     Recital 1. Landlord and Tenant are parties to a Lease Agreement dated
June 22, 2001, as amended by a First Amendment to Lease Agreement dated
September 25, 2001 and by a Second Amendment to Lease Agreement (the “Second
Amendment”) dated January 2003 (as so amended, the “Lease”), pursuant to which
Landlord has leased to Tenant certain premises, consisting of approximately
eighteen thousand five hundred ninety-two (18,592) rentable square feet of
space, located on the first floor of the building located at 610 Professional
Drive, Gaithersburg, Maryland 20879 (the “Building”) and more particularly
described in the Lease (the “Existing Space”).

     Recital 2. Landlord and Tenant desire to modify the Lease to provide for
the lease by Landlord to Tenant of certain additional space located on the first
floor of the Building, and to otherwise modify the Lease in accordance with the
terms, covenants and conditions more particularly set forth below.

     NOW THEREFORE, in consideration of the mutual covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
the parties acknowledge, Landlord and Tenant agree as follows:

     1.     Recitals; Defined Terms. The above Recitals are incorporated by
reference in this Amendment as if fully set forth herein. Unless otherwise
defined in this Amendment, all defined terms utilized herein shall have the
meanings set forth for them in the Lease.

     2.     Building Measurement. The definition of “Building” as set forth in
Section 1.1 of the Lease shall be revised to provide that the Building contains
approximately 58,897 rentable square feet of space.

     3. Additional Space. On the date of full execution of this Amendment,
Landlord shall deliver the Additional Space (hereinafter defined) to Tenant,
free and clear of all occupancies, and otherwise in the condition required
hereunder (including, without limitation, with all Base Building Improvements
complete), for the purpose of designing and constructing the Tenant Work as
defined in, and subject to, the provisions contained in Exhibit “B” (hereinafter
defined) (and Landlord hereby grants to Tenant the right to occupy the
Additional Space for such purpose). As of January 1, 2004 (the “Additional Space
Commencement Date”), there shall be added to the Premises and the Premises shall
include (in addition to the Existing Space) approximately Nine Thousand Eight
Hundred Sixteen (9,816) rentable square feet of space located on the first floor
of the Building as shown on the drawing attached to this Amendment as Exhibit
“A-1” and made a part hereof (the “Additional Space”); provided, however, that
the Additional Space Commencement Date shall be delayed on a day-for-day basis
in the event (i) of any delay caused primarily by Landlord or any of its agents,
employees or contractors in the completion of the Landlord Item or the Base
Building Improvements (as defined in Exhibit “B”), or (ii) that Tenant is
delayed in obtaining either a building permit for, or an inspection of, the
Tenant Work (as defined in Exhibit “B”) or a certificate of occupancy for the
Additional Space, and in each such instance such delay would not have occurred
but for a violation of the applicable building code or any other applicable law,
rule or regulation, (A) within the Building, but outside of the Premises, or
(B) if caused by Landlord, within the Premises. Both the Existing Space and the
Additional Space are as shown on the drawing attached to and made a part of this
Amendment as Exhibit “A”.

1



--------------------------------------------------------------------------------



 



The exact area of the Additional Space has been measured and confirmed by the
parties using the Building Owners and Managers Association International
Standard Method for Measuring Floor Space in Office Buildings (1996), and the
parties stipulate that for all purposes under the Lease the Additional Space
consists of Nine Thousand Eight Hundred Sixteen (9,816) rentable square feet of
space. From and after the Additional Space Commencement Date, all references in
the Lease to the “Premises” shall mean the Existing Space and the Additional
Space, for a total rentable area of approximately twenty-eight thousand four
hundred eight (28,408) rentable square feet. Exhibit “A” to the Lease, as
modified by the Second Amendment is hereby deleted and replaced by the Exhibit
“A” referenced above.

     4.     Early Occupancy of Additional Space. Tenant may occupy the
Additional Space for the conduct of its business prior to the Additional Space
Commencement Date upon completing construction of the Tenant Work, it being
understood and agreed that all provisions of the Lease except for the obligation
to pay Additional Space Basic Rent (hereinafter defined) shall apply to such
early occupancy and that payment of Additional Space Basic Rent shall commence
on the Additional Space Commencement Date (subject to any applicable rent
abatement specified below ), whether Tenant occupies the Additional Space for
the conduct of its business before or after such date.

     5.     Expiration Date. Section 1.6 of the Lease, as modified by
Paragraph 4 of the Second Amendment, is further modified to provide that the
Term of the Lease for the Premises shall expire on December 31, 2013, as such
date may be extended pursuant to Section 4.2 of the Lease (the “Expiration
Date”). It is the intent of Landlord and Tenant that the Term shall be
coterminous as to both the Existing Space and the Additional Space.

     6.     Rent. Notwithstanding the provisions of Paragraph 5 of the Second
Amendment to the contrary, provided that no Event of Default by Tenant occurs
during the First Full Abatement Period (hereinafter defined), Basic Rent for
10,869 rentable square feet of the Existing Space (which by the Second Amendment
had previously been reduced by fifty percent (50%) to the amount of Eleven
Thousand Three Hundred Twenty-One Dollars and Eighty-Seven Cents ($11,321.87)
per month) shall abate in full during the five (5)-month period between
August 1, 2003, and December 31, 2003 (the “First Full Abatement Period”) (for a
total abatement of Fifty-Six Thousand Six Hundred Nine Dollars and Thirty-Five
Cents ($56,609.35)). Landlord shall credit to the first monthly installments of
Basic Rent hereafter payable by Tenant under the Lease the aggregate amount of
Thirty-Three Thousand Nine Hundred Sixty-Five and 61/100 Dollars ($33,965.61),
which credit represents the total monthly installments of Basic Rent which were
paid by Tenant for the months of August, September and October, 2003 on account
of such 10,869 rentable square feet. For the period beginning on the Additional
Space Commencement Date and ending on the first (1st) anniversary thereof, in
addition to Tenant’s obligation to pay Basic Rent for the Existing Space under
Section 1.7 of the Lease, as modified by Paragraph 5 of the Second Amendment,
commencing on the Additional Space Commencement Date Tenant shall pay as annual
Basic Rent for the Additional Space, Twenty-Two and 60/100 Dollars ($22.60) for
each rentable square foot contained in the Additional Space (equal to a total of
Two Hundred Twenty-One Thousand Eight Hundred Forty-One and 60/100 Dollars
($221,841.60), payable in equal monthly installments of Eighteen Thousand Four
Hundred Eighty-Six and 80/100 Dollars ($18,486.80) each) (“Additional Space
Basic Rent”). Each one (1)-year period commencing on the Additional Space
Commencement Date or any anniversary thereof shall be a “Third Amendment Lease
Year.” If Tenant elects to receive the Additional Allowance (as defined and
provided for in Exhibit “B”), annual Additional Space Basic Rent during the last
nine (9) Lease Years of the initial Term shall increase by an amount equal to
the amount calculated by amortizing the total amount of the Additional Allowance
plus interest at the rate of ten percent (10%) per annum over nine (9) years in
one hundred eight (108) equal monthly installments of principal and interest
(“Amortization Basic Rent”). On each anniversary of the Additional Space
Commencement Date during the Term the Additional Space Basic Rent (excluding any
Amortization Basic Rent included therein) shall increase by an amount equal to
two and five tenths percent (2.5%) of the annual Additional Space Basic Rent in
effect during the

2



--------------------------------------------------------------------------------



 



preceding twelve (12)-month period. Notwithstanding the foregoing, provided that
no Event of Default by Tenant has theretofore occurred, the Additional Space
Basic Rent (excluding any Amortization Basic Rent included therein) shall abate
in full during the first six (6) months following the Additional Space
Commencement Date.

     7.     Additional Space Expense Stop. A new Section 1.11A is added to the
Lease, providing as follows:



    “1.11A Additional Space Expense Stop. Actual Operating Expenses for the year
ending December 31, 2004 (the “Additional Space Base Year”), grossed up to
reflect ninety-five percent (95%) occupancy within the entire Building during
the entire Additional Space Base Year. Landlord will deliver a reasonably
itemized statement to Tenant on or before March 1, 2005, setting forth the
actual amount of the Additional Space Expense Stop (“Additional Space Expense
Stop Statement”). ”

     8.     Tenant’s Address. Tenant’s address, as set forth in Section 1.18 of
the Lease, is hereby amended to read as follows, “TherImmune Research
Corporation, c/o Gene Logic Inc., 610 Professional Drive, Gaithersburg, Maryland
20879, Attn: Dudley Staples, Esquire. Copies to Venable LLP, 575 7th Street,
N.W., Washington, D. C. 20004, Attn: Ariel Vannier, Esquire.”

     9.     Common Area. Notwithstanding anything in the Lease to the contrary,
including, without limitation, Section 2.7 thereof, in no event shall Landlord
have the right to modify the Common Areas of the Building or the Land so as to
materially interfere with Tenant’s use and/or quiet enjoyment of the Premises
and/or the Common Areas. Section 2.7 of the Lease is hereby modified such that
the definition of Common Areas shall include any elevators in the Building.

     10.     Renewal Option. The Renewal Option provided pursuant to Section 4.2
of the Lease shall apply to the entire Premises, including the Additional Space,
and Tenant may exercise its Renewal Option as to the entire Premises only.
Notwithstanding anything in the Lease to the contrary, Tenant shall have the
right, to be exercised by written notice delivered to Landlord within ten
(10) business days following the determination of the Basic Rent payable during
the Renewal Period, to withdraw its exercise of the Renewal Option.

     11.     Additional Rent. The first sentence of Section 7.1 of the Lease, as
modified by Paragraph 7 of the Second Amendment, is hereby deleted in its
entirety, and the following language is substituted therefor: “During the period
commencing on May 1, 2003, and expiring on April 30, 2004, Tenant shall pay to
Landlord, as Additional Rent, twelve and six tenths percent (12.6%) of the
amount by which the Operating Expenses incurred during each Calendar Year exceed
the amount of the Expense Stop and during the Lease Year commencing on May 1,
2004, and during each Lease Year of the Term thereafter, Tenant shall pay to
Landlord, as Additional Rent, Tenant’s Proportionate Share (i.e., thirty one and
six tenths percent (31.6%)) of the amount by which the Operating Expenses
incurred during each Calendar Year exceed the amount of the Expense Stop
(“Tenant’s Share of Operating Expenses”).”

In addition to Tenant’s obligations under Section 7.1 of the Lease, as modified
by Paragraph 7 of the Second Amendment and as further modified above, commencing
one year after the Additional Space Commencement Date, Tenant shall pay to
Landlord, as Additional Rent for the Additional Space, sixteen and seven tenths
(16.7%) (“Additional Space Share”) of the amount by which the Operating Expenses
incurred by Landlord during each Calendar Year during the Term exceed the
Operating Expenses incurred by Landlord during the Additional Space Base Year.
Notwithstanding anything in the Lease to the contrary, to the extent Landlord’s
Controllable Costs (hereinafter defined) in any Calendar Year are more than one
hundred five percent (105%) of the amount of such costs incurred during the
prior Calendar Year, Tenant shall not be obligated to pay Tenant’s Additional
Space Share of such excess. As used herein “Controllable Costs” means Operating
Expenses that Landlord can reasonably control, including, without

3



--------------------------------------------------------------------------------



 



limitation as trash removal, elevator maintenance and service contracts, and
excluding the cost of security systems, taxes, insurance premiums, utilities and
snow and ice removal.

     12.     Parking Space Allocation. Section 1.14 of the Lease, as modified by
Paragraph 8 of the Second Amendment, and Section 9.1 of the Lease are each
modified to provide that the total number of parking spaces allocated to the
Premises (including the Additional Space) as of the Additional Space
Commencement Date shall be one hundred five (105), of which ten (10) shall be
marked reserved spaces and the remainder of which shall be unreserved. Such
reserved and unreserved spaces shall be in the locations depicted on the
attached Exhibit “C”, incorporated herein by reference. Landlord and Tenant
hereby acknowledge and agree that for so long as Tenant leases Building I in its
entirety, in addition to the one hundred five (105) parking spaces provided
herein, Tenant, at its option and at its own cost and expense, shall be
permitted to stripe the paved area behind Building I currently being used as a
truck loading area (also shown on Exhibit “C”) so as to add additional parking
spaces to Tenant’s parking space allocation for Tenant’s exclusive use. Promptly
following the execution of this Amendment, Landlord will cause the owner of
Building I to enter into, and Tenant will enter into, an amendment to the
Tenant’s lease for Building I providing for the parking rights described in the
previous sentence. Landlord shall have no obligation to enforce the reservation
of spaces or Tenant’s right to the exclusive use of the spaces behind Building
I, which enforcement shall be Tenant’s responsibility at Tenant’s sole cost;
however, Landlord shall cooperate with Tenant upon written request by Tenant in
Tenant’s efforts to resolve any unauthorized use of any spaces allocated to
Tenant in this Paragraph 12 provided such cooperation does not result in any
out-of-pocket cost or expense to Landlord. In the event that Landlord enters
into leases with other tenants for space in the Building which provide for a
greater responsibility on the part of Landlord with respect to enforcement of
parking rights, Landlord and Tenant will promptly enter into an amendment to
this Lease, whereby Landlord assumes the same responsibility with respect to
Tenant’s parking spaces. Notwithstanding anything in the Lease to the contrary,
Landlord shall not have the right to relocate the reserved spaces or the area
provided for Tenant’s use for unreserved parking without Tenant’s prior written
consent, which consent shall not be unreasonably withheld.

     13.     Operating Expenses. The following language replaces the second
sentence of Section 7.2 of the Lease: “The Operating Expenses attributable to
the Premises that vary with occupancy and that are attributable to any part of
the Term will be adjusted by Landlord to the amount that Landlord reasonably
believes Landlord would have incurred if 95% of the rentable area of the
Building had been occupied.” In addition, the following sentence shall be added
after the second sentence of Section 7.6 of the Lease, “Within thirty (30) days
of the expiration or termination of this Lease, Landlord shall pay to Tenant any
such unused credit provided no Event of Default shall exist.”

     14. Audit Rights. Section 7.7 of the Lease is hereby deleted in its
entirety and replaced with the following: “Tenant or its agent shall have the
right for a period of ninety (90) days after Tenant’s receipt of each of (i) the
statement of actual Operating Expenses for each Calendar Year and (ii) the
Additional Space Expense Stop Statement, and upon giving reasonable notice to
Landlord and during normal business hours, to audit, review and inspect at
Landlord’s offices Landlord’s bills, invoices and records applicable to the
actual Operating Expenses for that particular Calendar Year or the Additional
Space Base Year, as the case may be, to verify Operating Expenses of such
Calendar Year or the Additional Space Base Year, as the case may be. In addition
to the foregoing, Tenant or its agent shall have the right for a period of
thirty (30) days after Tenant’s receipt of Landlord’s reasonably itemized
statement setting forth the actual amount of the Expense Stop (which Landlord
and Tenant agree may be given by Landlord on or before October 31, 2003), and
upon giving reasonable notice to Landlord and during normal business hours, to
audit, review and inspect at Landlord’s offices Landlord’s bills, invoices and
records applicable to Landlord’s calculation of the Expense Stop. Unless
otherwise mutually agreed, should such audit, review or inspection result in a
dispute by Tenant as to the Operating Expenses, the Expense Stop or the
Additional Space Expense Stop charged by Landlord, as the case may be, such
dispute shall be determined by arbitration, in the jurisdiction in which the
Building is located, in accordance with the then current

4



--------------------------------------------------------------------------------



 



commercial rules of the American Arbitration Association. The costs of the
arbitration shall be divided equally between Landlord and Tenant, except that
each party shall bear the cost of its own legal fees, unless (i) the arbitration
results in a determination that Landlord’s statement contained a discrepancy of
less than five percent (5%) in Landlord’s favor, in which event Tenant shall
bear all costs incurred in connection with such arbitration, including, without
limitation, reasonable legal fees, or (ii) the arbitration results in a
determination that Landlord’s statement contained a discrepancy of at least five
percent (5%) in Landlord’s favor, in which event Landlord shall bear all costs
incurred in connection with such arbitration, including, without limitation,
reasonable legal fees. If such review, audit or inspection reveals that Landlord
overstated Tenant’s obligation for Operating Expenses in any Calendar Year, the
excess shall be credited against Tenant’s next monthly payments of Operating
Expenses. Within thirty (30) days of the expiration or termination of this
Lease, Landlord shall pay to Tenant any such unused credit provided no Event of
Default shall exist. If such review, audit or inspection reveals that Landlord
understated Tenant’s obligation for Operating Expenses in any Calendar Year,
Tenant shall pay the total amount of such deficiency to Landlord within thirty
(30) days after such determination. If such review, audit or inspection reveals
that Landlord misstated the Expense Stop and/or the Additional Space Expense
Stop, then either or both, as the case may be, shall be adjusted to the amount
so determined. During the pendency of any audit or arbitration proceedings as
provided for in this Section, Tenant shall continue to make payments of
Operating Expenses as required by this Lease.

     15.     Direct Costs. The last sentence of Section 7.8 of the Lease is
deleted in its entirety and replaced with the following language:



    “Subject to Tenant’s right to file an application for abatement thereof and
to contest same, Tenant shall be liable for, and shall timely pay, all taxes
levied against personal property and trade fixtures placed by Tenant in the
Building. Tenant shall have the right, at Tenant’s sole cost and expense, to
file an abatement for any such personal property taxes or to contest any such
taxes in Tenant’s own name provided that: (i) such actions are performed at no
expense to Landlord, (ii) such actions do not result in an increase in
Landlord’s real estate taxes or personal property taxes, and (iii) Tenant holds
Landlord harmless from any damages or losses resulting from such actions.”

     16.     Real Property Taxes.

          (a) Notwithstanding anything in Section 8.1 of the Lease to the
contrary at such time as Tenant may lease at least eighty-five percent (85%) of
the rentable area of the Building, Tenant shall have the right to appeal the
assessment value of the Building Parcel (hereinafter defined). In addition, in
any event, Tenant shall have the right to apply for an abatement of Real Estate
Taxes, under any governmental incentives regarding the leasing of the Premises,
including, without limitation, the “Miller Tax Abatement Program”, or any other
tax incentives under the laws of Montgomery County, Maryland or the State of
Maryland. Landlord agrees to cooperate with Tenant, at no out of pocket cost to
Landlord, in any attempt by Tenant in any such contest or abatement under any
such incentive program. Tenant shall receive the entire benefit of any such
incentives obtained by Tenant.

          (b) The sentence in Section 8.1 of the Lease reading, “Real Estate
Taxes shall specifically exclude any abatements, reductions or credits received
by Landlord” is hereby deleted in its entirety and replaced with the following
language, “Real Estate Taxes shall be reduced by the amount of any abatements,
reductions or credits received by Landlord relating to tax fiscal years
occurring during the Term of the Lease, whether obtained by Landlord or Tenant
or otherwise.”

          (c) Section 8.1 of the Lease shall be modified by deleting the
following sentence in its entirety: “Notwithstanding the foregoing, Landlord
shall have no obligation to challenge Real Estate Taxes.” and substituting
therefor the following language: “Landlord shall have no obligation to appeal
the assessment value of the

5



--------------------------------------------------------------------------------



 



Building and the land on which the Building is located (collectively, “Building
Parcel”), except that if Tenant, while Tenant, is leasing less than eighty-five
percent (85%) of the rentable area of the Building, after reasonable
investigation at its sole cost, is of the opinion that the assessment value of
the Building Parcel for any tax fiscal year during the Term is too high, Tenant
may, by written notice delivered to Landlord accompanied by the written results
of such investigation, request that Landlord appeal such assessment value. Upon
receipt of such written notice, unless Landlord reasonably concludes that there
is a significant risk that such an appeal could result in an increase in the
assessment value of the Building Parcel or otherwise would not be successful,
Landlord shall timely file and diligently prosecute an appeal of such assessment
value, which appeal shall be made at Tenant’s sole cost and expense. Tenant will
cooperate with Landlord in the preparation and prosecution of any such appeal
and shall reimburse Landlord’s costs for the same within thirty (30) days
following any written request from Landlord. Landlord shall have no obligation
to appeal any adverse decision relating to such appeal made by the Property Tax
Assessment Appeal Board.”

          (d) Provided that no Event of Default shall then exist, Landlord shall
pay any amount payable by Landlord to Tenant pursuant to Section 8.1 of the
Lease within thirty (30) days following Landlord’s receipt of any such refund.

          (e) Section 1.11 of the Lease, as amended and replaced by Paragraph 6
of the Second Amendment, shall be modified by inserting after “Operating
Expenses” the words: “(including, without limitation, Real Estate Taxes)”.

          (f) The first paragraph of Section 7.2 of the Lease, in the 5th line
from the end, shall be modified by inserting after “tenants” the words:
“(including, without limitation, Real Estate Taxes)”.

          (g) Landlord shall promptly provide Tenant with a copy of all notices
received by Landlord of tax assessments relating to the Building Parcel.

     17.     Right of First Refusal for Expansion Space.

          (a) Section 3.4 of the Lease is deleted in its entirety and there is
substituted therefor the following:



    “3.4 Right of First Refusal for Expansion Space. Provided that no Event of
Default by Tenant has occurred and the then net worth of Gene Logic Inc., a
Delaware corporation (“GLI”) as shown on its consolidated financial statements
is not less than the lesser of (i) Thirty Million and 00/100 Dollars
($30,000,000) and (ii) the net worth of the prospective tenant making any Offer
(hereinafter defined), Tenant shall have an ongoing right of first refusal to
lease additional space on the second floor of the Building (other than the space
shown crosshatched on Exhibit “A-2” attached to this Lease and made a part
hereof) (“Expansion Space”), upon the terms set forth in this Section 3.4. If
Landlord is willing to accept any bona fide written offer to lease any of the
Expansion Space (“Offer”), Landlord shall furnish a true copy of the Offer to
Tenant. For a period of seven (7) business days from the receipt of the Offer,
Tenant shall have the exclusive right and option, exercisable by delivery of
written notice to Landlord within such seven (7)-day period, to lease all of the
Expansion Space identified in the Offer at the same price, terms and conditions
as are set out in the Offer, except that (i) (A) if the Offer is delivered to
Tenant prior to December 31, 2006, the term for which the Expansion Space is
leased (“Expansion Space Term”) shall be coterminous with the term of the Lease
(expiring on the Expiration Date) and (B) otherwise, the Expansion Space Term
shall be the lesser of (y) seven (7) years and (z) the term set forth in the
Offer and (ii) in the event the Expansion Space Term is for a period other than
the term set forth in the Offer, any tenant improvement allowances, abatement of
rent and other monetary concessions set forth in the Offer shall be adjusted pro
rata so as to reflect

6



--------------------------------------------------------------------------------



 





    the ratio which the Expansion Space Term bears to the term set forth in the
Offer; provided, however, that no such adjustment shall result in any tenant
improvement allowance for any Expansion Space of less than Twenty-Five and
00/100 Dollars ($25.00) or more than Thirty-Two and 50/100 Dollars ($32.50) per
rentable square foot of space contained in the Expansion Space. If Tenant timely
exercises its option, the parties shall promptly enter into an amendment to this
Lease whereby Tenant leases the Expansion Space at the same time and upon the
same terms and conditions as set forth in the Offer, with the possible
exceptions expressly provided for above in this Section 3.4. If such option is
not timely exercised, Landlord shall be free to lease the Expansion Space to the
bona fide offeror, provided, however, that the lease must be made substantially
upon the terms and conditions set forth in the Offer as furnished to Tenant
(including, without limitation, terms and conditions with respect to rent, rent
abatements, rent escalations and tenant improvement allowances). If the lease to
the offeror is not so consummated, such option shall survive and Tenant’s right
of first refusal shall remain in effect with regard to any other offers covering
the Expansion Space. If any portion of the Expansion Space is ever leased to
Tenant or to a third party not related to Landlord, the space so leased will
thereupon cease being a part of the Expansion Space.



       (b) Landlord hereby represents and warrants that as of the date of this
Third Amendment, Landlord has not entered into any lease or occupancy agreement
for any portion of the Expansion Space.          (c) Landlord hereby covenants
and agrees that it shall not, without the prior written consent of Tenant,
knowingly lease space (or grant any other occupancy rights) in the Building to
any organization having primary purposes which are substantially the same as
those of the organization known as People for the Ethical Treatment of Animals
(PETA).”

     18.     Security Deposit.

          (a) Within five (5) business days following the execution of this
Amendment, Tenant shall deliver to Landlord an additional security deposit in
the amount of Thirty-Six Thousand Nine Hundred Seventy-Three and 60/100 Dollars
($36,973.60) (the “Additional Space Deposit”). Tenant agrees that such
Additional Space Deposit may be commingled with Landlord’s other funds and is
not an advance payment of rental or a measure of Landlord’s damages in case of
an Event of Default by Tenant. So long as any Event of Default by Tenant shall
exist, Landlord may, from time to time, without prejudice to any other remedy
provided under the Lease or provided by law, use such Additional Space Deposit
to the extent necessary to make good any arrears of rentals and any other
damage, injury, expense or liability caused to Landlord by such Event of
Default, and Tenant shall pay to Landlord within ten (10) days of demand
therefore the amount so applied in order to restore the Additional Space Deposit
to its original amount. Any remaining balance of the Security Deposit shall be
returned to Tenant at the later of (i) thirty (30) days after the Expiration
Date or earlier termination of this Lease, or (ii) the fulfillment of all of
Tenant’s obligations under this Lease, including, without limitation, the
payment of all damages for which Tenant may be liable at law or in equity under
this Lease, following the Expiration Date or earlier termination of this Lease.

          (b) Notwithstanding anything in Section 6.1 of the Lease to the
contrary, Tenant shall have the right (as elected by Tenant in its sole
discretion) to post all or any portion of the Security Deposit (hereinafter
defined) by delivering to Landlord (i) cash or (ii) one or more Letters of
Credit in the form required pursuant to the Lease, and to replace, from
time-to-time, such cash with Letter(s) of Credit (and vice versa).

          (c) Section 6.2 of the Lease is hereby deleted in its entirety and
replaced with the following language:

7



--------------------------------------------------------------------------------



 





    “Notwithstanding anything contained in the Lease to the contrary, Tenant’s
Security Deposit, whether paid pursuant to the Lease, or any amendment thereto,
and including, without limitation any deposit referred to as the Additional
Deposit, Additional Space Deposit or otherwise (collectively, the “Security
Deposit”), shall be reduced to One Hundred Thirty Thousand Dollars ($130,000.00)
on November 15, 2005; provided that at such time no Event of Default exists. In
the event that the relevant portion of the Security Deposit is in the form of a
Letter of Credit, such reduction shall be effectuated by Tenant’s obtaining and
furnishing to Landlord, as of the time for such reduction, an amendment of the
Letter of Credit appropriately reducing the amount of the Letter of Credit. In
the event that the relevant portion of the Security Deposit is in the form of
cash or other immediately available funds, such reduction shall be effectuated
by Landlord’s prompt delivery of such funds to Tenant. If required by the issuer
of the Letter of Credit, Landlord shall confirm in writing its consent to such
amendment, provided that the conditions for reduction set forth above are
satisfied. Except as expressly provided in this Article, the Security Deposit
shall not be reduced.”

          (d) Section 6.3 of the Lease is hereby deleted in its entirety and
shall be of no further force and effect.

     19.     Operating Expenses. Notwithstanding anything in the Lease to the
contrary, in no event shall any costs or expenses with regard to any portion of
the Land other than the portion of the Land allocable to the Building be
included in the Operating Expenses payable pursuant to the Lease.

     20.     Additional Space Work Agreement. Paragraph 11 of the Second
Amendment and the “Additional Space Work Agreement” attached thereto are deleted
in their entireties and there is substituted therefor the “Additional Space Work
Agreement II” attached hereto as Exhibit “B” and made a part hereof.

     21.     Brokers. Landlord and Tenant each represent and warrant to the
other that it has not employed any broker, agent or finder except for TSC Realty
Services, LLC (“Landlord’s Broker”) and Scheer Partners, Inc. (“Tenant’s
Broker”) (together, the “Brokers”), which Brokers shall be paid commissions by
Landlord under a separate agreement. Landlord shall indemnify and hold Tenant
harmless, and Tenant shall indemnify and hold Landlord harmless, from and
against any claim for brokerage or other commission arising from or out of any
breach of the indemnitor’s representation and warranty. Landlord hereby
discloses that one or more of the members of Landlord are associated with
Landlord’s Broker, and that such individuals are licensed real estate persons
within the State of Maryland and have a pecuniary interest in both Landlord and
the Building.

     22.     Use; Legal Compliance. The third to the last sentence in Article 10
of the Lease is hereby modified by changing, “which has been noted in writing by
Tenant to Landlord within six (6) months after the earlier of the Commencement
Date or the date that Tenant has taken occupancy of the Premises” to “which has
been noted in writing by Tenant to Landlord prior to January 1, 2005”.

     23.     Assignment and Subletting; Consent. Section 11.1 of the Lease is
hereby deleted in its entirety and replaced with the following language:



    “Tenant shall have the right to assign or sublet the Premises provided that
Tenant obtains Landlord’s prior written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. If Tenant desires to assign this
Lease or sublet all or any part of the Premises, Tenant shall notify Landlord in
writing of such desire and the notice shall set forth the name and address of
the proposed

8



--------------------------------------------------------------------------------



 





    assignee or subtenant, the rent and all other sums to be paid under the
proposed assignment or sublease, and all other material terms of the proposed
assignment or sublease. The notice shall be accompanied by a current financial
statement for the proposed assignee or subtenant prepared in accordance with
GAAP and certified as correct by the chief financial officer or other authorized
officer of the proposed assignee or subtenant. In addition, Landlord shall be
entitled to review the documentation of the proposed assignment or sublease.
Tenant shall also furnish to Landlord such additional information about the
proposed assignee or subtenant and its intended use of the Premises as Landlord
may reasonably request. Without limiting the matters which Landlord may take
into consideration in determining whether to grant or deny its consent to the
proposed assignment or sublease, Landlord shall be deemed to be reasonable in
denying its consent (i) if the proposed assignee or subtenant is not reputable
or does not have a previous record of honoring lease, credit, and other legal
obligations or does not have a tangible net worth reasonably indicating that it
is capable of satisfying its financial obligations under this Lease or the
proposed sublease, as the case may be, in addition to its other liabilities, or
(ii) if the use intended to be made of the Premises by the proposed assignee or
subtenant, although in accordance with the Permitted Use, would interfere with
any of the other uses being conducted in the Corporate Park or is not of a
character in keeping with a first class office/R&D center. Provided that Tenant
has provided Landlord with all of the documentation required herein or further
reasonably requested by Landlord, Landlord shall be deemed to have granted its
consent to any such proposed subletting or assignment in the event that Landlord
has not responded to a written request by Tenant, either granting or denying
such consent, within thirty (30) days of Tenant’s request therefor. Upon an
assignment by Tenant with the prior written consent of Landlord (as provided
above), of Tenant’s entire right, title and interest in this Lease to an entity
which, in Landlord’s reasonable judgment has a creditworthiness equal to or
greater than that shown by the then current consolidated financial statements of
Gene Logic Inc., a Delaware corporation (“GLI”), which is the Guarantor of
Tenant’s obligations under this Lease pursuant to that certain Guaranty of Lease
dated April 1, 2003, Tenant shall be released from all obligations of the tenant
under this Lease, and GLI shall be released from all of its obligations pursuant
to the Guaranty, which obligations of Tenant and GLI first accrue on after the
date on which such assignment occurs and is effective. Within fifteen (15) days
after written request by Landlord, Tenant shall pay to Landlord the reasonable
administrative and attorneys’ fees incurred by Landlord in connection with
Tenant’s request for Landlord’s consent to any assignment or subletting, up to a
maximum of $1,000 for each such Tenant request. Any permitted assignment or
sublease shall be subject to all terms of this Lease. In the event of a
permitted assignment or sublease of twenty percent (20%) or more of the rentable
area of the Building, other than a No Consent Transfer (as defined below),
Tenant shall pay to Landlord, as and when received by Tenant, fifty percent
(50%) of all rent and additional rent paid to Tenant by the assignee or
subtenant in excess of the Rent payable by Tenant pursuant to this Lease, after
recovery by Tenant of any remodeling, move in or other concession, brokerage and
legal expenses incurred by Tenant wi th respect to such assignment or transfer.
Any assignment, transfer, encumbrance or subletting undertaken without
Landlord’s written consent (or deemed consent, as provided above) shall be
voidable by Landlord, and, at Landlord’s election, constitute an Event of
Default. Tenant hereby assigns to Landlord the rent and additional rent due from
any

9



--------------------------------------------------------------------------------



 





    subtenant, assignee or other occupant of the Premises and hereby authorizes
and directs each such subtenant, assignee or other occupant to pay such rent or
other sums directly to Landlord; provided, however, that until the occurrence of
an Event of Default, Tenant shall have the license to continue collecting such
rent and other sums.”

     24.     Alterations. The first sentence of Section 13.2 of the Lease is
hereby deleted in its entirety and replaced with the following language:



    “Tenant have the right to make any Alterations to the Premises, without the
consent of Landlord, so long as such Alterations do not (i) in each instance,
result in construction costs in excess of Thirty-Five Thousand Dollars
($35,000), and (ii) affect the structure, roof, foundation, exterior walls, or
mechanical or sprinkler systems of the Building or Premises (which Alterations
shall be referred to herein as “Permitted Alterations”). Except for Permitted
Alterations, Tenant shall not make or permit any Alterations without the prior
written consent of Landlord.”

     25.     Removal of Alterations.

          (a) The first and second sentences of Section 13.3 of the Lease are
hereby deleted in their entireties and replaced with the following language:



    “All or any part of the Alterations (other than any Permitted Alterations)
made without the consent of Landlord, shall, at Landlord’s option, either be
removed by Tenant at its expense before the expiration of the Term or shall
remain upon the Premises and shall be surrendered therewith at the Expiration
Date or earlier termination of this Lease as the property of Landlord without
disturbance, molestation or injury. All or any part of the Alterations made with
the consent of Landlord, shall, at Landlord’s option exercised at the time of
approval of such Alterations, either be removed by Tenant at its expense before
the expiration of the Term or shall remain upon the Premises and shall be
surrendered therewith at the Expiration Date or earlier termination of this
Lease as the property of Landlord without disturbance, molestation or injury.
Notwithstanding anything contained in this Section 13.3 to the contrary, Tenant
shall have the right to remove any and all removable Alterations which
constitute trade fixtures and detachable furniture (including, without
limitation, Tenant’s removable furniture, trade fixtures, removable audio/visual
equipment, removable security and telecommunications systems or any emergency
generators (including the related switching gear)) prior to the Expiration Date
or within ten (10) business days following any earlier termination of this Lease
and Tenant, at its sole expense, shall repair any damage to the Premises or the
Building caused by such removal.”

          (b) The last sentence of Section 13.3 of the Lease is hereby deleted
in its entirety and replaced with the following language:



    “If Tenant fails to remove any Alterations which Landlord has requested be
removed and which Tenant is obligated hereunder to remove, then Landlord may
(but shall not be obligated to) remove the same and the reasonable cost of such
removal and repair of any damage to the Premises caused by the same shall be
charged to and paid by Tenant upon demand.”

10



--------------------------------------------------------------------------------



 



          (c) The last sentence of Section 13.4 of the Lease is hereby deleted
in its entirety and replaced with the following language:



    “Landlord hereby reserves the right, from time to time, to make Alterations
to the Building, Common Area or Corporate Park, erect other buildings and
structures in the Corporate Park, and erect such scaffolding and other aids to
construction in or adjacent to and about the Building as Landlord reasonably
deems appropriate; provided, however, that Landlord hereby covenants and agrees
that it shall take commercially reasonable efforts to minimize any interference
during business hours (including, without limitation preserving reasonable
access for Tenant to the Building and the Premises) with Tenant’s use and
enjoyment of the Premises as a result of any such activities (whether conducted
by or on behalf of Landlord or by other tenants with Landlord’s permission).
Notwithstanding anything contained in the Lease to the contrary, in the event
that such activities materially interfere with Tenant’s use and enjoyment of all
or any portion of the Premises for more than seven (7) consecutive business
days, Tenant shall be entitled to a pro rata (based on the portion of the
Premises affected) abatement in Rent and all other amounts due hereunder until
such interference ceases and Tenant is able to commence using such portion of
the Premises.”

          (d) Landlord hereby acknowledges and agrees that as of the date
hereof, Landlord has given any required consent to any Alterations to the
Premises made by or on behalf of Tenant provided that such Alterations were made
in accordance with plans dated October 31, 2001, July 9, 2003 and July 14, 2003,
approved by Landlord for such Tenant Work, and has not requested the removal of
any such Alteration heretofore made by or on behalf of Tenant.

     26.     Building Sign. Subject to the terms and conditions of Section 14.2
of the Lease, Tenant shall have the right to replace “Tenant’s Sign”, as defined
therein, with a sign displaying the “corporate logo” of GLI or of any other
affiliate of Tenant (as defined in Section 11.3 of the Lease). Notwithstanding
anything in Article XIV of the Lease to the contrary, Landlord hereby agrees
that Tenant shall have the right to install a Tenant’s Sign as set forth on
Exhibit “D”, attached hereto and incorporated herein by reference, which
Tenant’s Sign has been pre-approved by Landlord (the “Approved New Sign”).
Tenant shall thereafter, from time to time, be permitted to replace the Approved
New Sign with a sign of the same dimensions as the Approved New Sign, subject to
Landlord’s approval of the overall color, design and content of such replacement
signs, which approval shall not be unreasonably withheld, conditioned or
delayed. Each time that Tenant removes or replaces Tenant’s Sign, Tenant shall
be responsible, at its sole cost, for the cost of repairing of all damage to, or
defacing of, the Building resulting from the installation, maintenance and
removal of such Tenant’s Sign.

     27.     Rooftop Equipment. Section 15.3 of the Lease is hereby modified by
replacing the language, “one (1) antenna or satellite dish” with “two (2)
antennae or satellite dishes (or one (1) of each)”.

     28.     Insurance. Section 17.5(b) of the Lease is hereby deleted in its
entirety and replaced with the following language:



    “(b) Tenant’s property insurance shall name Landlord and Landlord’s
Mortgagee, or any successor or assign thereof that Landlord shall designate in
writing as loss payees, except with respect to proceeds payable for loss or
damage to Tenant’s removable equipment, furniture, furnishings and other
personal property, any Alterations made by Tenant, Tenant’s Work and any other
improvements which Tenant is responsible to repair under this Lease”

11



--------------------------------------------------------------------------------



 



     29.     Electrical and Telecommunications Connections. Section 18.7 of the
Lease is hereby deleted in its entirety and replaced with the following:



    Provided that Tenant is leasing all of the rentable area of Building I, at
no cost to Tenant, Tenant shall have the exclusive right to use all of the
existing four inch (4") diameter conduits connecting the Building and Building I
for electrical distribution and telecommunications and data transmission. If
Tenant is not leasing the entire rentable area of Building I, at no cost to
Tenant, Tenant shall have the right in common with other tenants of the Building
and Building I (on a pro rata basis, based on the amount of rentable square feet
of space leased in the buildings in the Corporate Park), to use the existing
four inch (4") diameter conduits connecting the Building and Building I for
electrical distribution and telecommunications and data transmission. The
parties hereto understand and acknowledge that all conduits are being provided
by Landlord “as-is”, and that Landlord makes no representations or warranties
with respect to the condition of said conduits or their suitability for Tenant’s
intended use thereof. Tenant shall have the right, but not the obligation, to
access, maintain and repair said conduits upon reasonable prior notice to
Landlord, provided that such access, maintenance and repair is performed at
Tenant’s sole cost and expense and provided, further, that Tenant fully and
promptly restores the areas of the Building and the Land which may be disturbed
due to such access, maintenance and/or repair. Promptly following execution and
delivery of this Amendment, Landlord shall cause the owner of Building I to, and
Tenant shall, enter into an amendment to Tenant’s lease for space in Building I
so as to provide for the Tenant’s rights as set forth in this Section 18.7.”

     30.     Liability of Landlord. The following language is added to the
beginning of the first sentence of Section 19.1 of the Lease: “Except as
otherwise provided in this Lease,”. In addition, subsection (vi) is hereby
deleted in its entirety from the first sentence of Section 19.1 of the Lease.
Finally, the “Damage Limit” in Section 19.1 of the Lease is hereby increased to
One Hundred Fifty Thousand Dollars ($150,000).

     31.     The word “Building” is deleted and replaced by the word “Premises”
in the following places in the Lease: the last sentence of Section 18.3 of the
Lease; the second sentence of Section 24.2 of the Lease; and the second sentence
of Section 27.1 of the Lease. The phrase “Building II” in the last line of
Section 15.2 of the Lease is deleted and replaced by the phrase “the Building”.

     32.     Default. The first sentence of Section 22.1 of the Lease is hereby
modified by deleting “(i) Tenant fails to pay Rent within five (5) business days
after written notice from Landlord, provided that no such notice shall be
required if at least two (2) such notices shall have been given during the same
Lease Year;” and replacing the deleted language with the following language:
“Tenant fails to pay Rent within ten (10) days after written notice from
Landlord, provided that no such notice shall be required if at least two (2)
such notices shall have been given during the same Lease Year, in which event an
Event of Default shall automatically occur if Tenant fails to pay Rent within
ten (10) days following the day upon which Rent was due;”.

     33.     Landlord’s Remedies. Section 22.2 of the Lease is deleted in its
entirety and replaced with the following language:



    “22.2 Landlord’s Remedies. Upon the occurrence of an Event of Default,
Landlord may, at its option, without further notice or demand to Tenant, in
addition to all other rights and remedies provided in this Lease or at law or in
equity:

12



--------------------------------------------------------------------------------



 





    (i) Terminate this Lease and Tenant’s right of possession of the Premises
and recover all damages to which Landlord is entitled under law, specifically
including, without limitation, (a) an amount equal to all Rent that would have
been payable over the remaining balance of the Term had this Lease not been
terminated, as and when such Rent would have come due, less (b) the net amounts
actually received by Landlord from any reletting of the Premises during such
period after deducting all of Landlord’s actual expenses of reletting
(including, without limitation, rental concessions to new tenants, repairs,
Alterations, reasonable legal fees, and, to the extent applicable to the portion
of the relet term which coincides with the Term of this Lease which would have
remained had this Lease not been terminated, brokerage commissions). Landlord
shall have the same rights in regard to reletting the Premises and filing suit
for damages due from Tenant as are provided in Section 22.2(ii). If Landlord
elects to terminate this Lease, then, in addition to the damages referred to
above, Tenant shall remain liable for payment of Rent and performance of all
other terms and conditions of this Lease to the date of termination;      
(ii) Terminate Tenant’s right of possession of the Premises without terminating
this Lease, in which event Landlord may, but shall not be obligated to, relet
the Premises, or any part thereof, for the account of Tenant, for such rent and
term and upon such other conditions as are acceptable to Landlord, in its sole
and absolute discretion. For purposes of such reletting, Landlord is authorized
to redecorate, repair, alter and improve the Premises to the extent Landlord, in
its sole discretion, deems necessary. Until Landlord relets the Premises, Tenant
shall remain obligated to pay Rent to Landlord as provided in this Lease. If and
when the Premises are relet, if the net sum realized from such reletting, after
deducting all of Landlord’s actual expenses of reletting (including, without
limitation, rental concessions to new tenants, repairs, Alterations, reasonable
legal fees and as limited above, brokerage commissions), is not sufficient to
satisfy the payment of Rent due under this Lease for any month, Tenant shall pay
Landlord any such deficiency upon demand. Tenant agrees that Landlord may file
suit to recover any sums due Landlord under this Section from time to time and
that such suit or recovery of any amount due Landlord shall not be any defense
to any subsequent action brought for any amount not previously reduced to
judgment in favor of Landlord.       (iii) Notwithstanding the foregoing,
Landlord agrees to use commercially reasonable efforts to relet the Premises
following a termination of Tenant’s right of possession or termination of this
Lease. Landlord shall be deemed to have satisfied this obligation if it lists
the Premises for reletting with a reputable commercial leasing broker and
thereafter maintains such listing until the space is leased.      
(iv) Terminate this Lease and Tenant’s right of possession of the Premises, and
recover from Tenant the net present value of the difference, if any between
(a) the Rent due from the date of termination until the Expiration Date less
(b) the then fair rental value of the Premises, such difference, if any, to be
discounted at six percent (6%) per annum; or       (v) In connection with the
exercise of its rights under subsections (i), (ii), and (iv) above, re-enter and
repossess the Premises and remove all persons and effects therefrom, by summary
proceeding, ejectment or other legal action. Landlord shall have no liability by
reason of any such re-entry, repossession or removal except for liability for
bodily injury resulting solely and directly from Landlord’s gross negligence or
willful misconduct.”

13



--------------------------------------------------------------------------------



 



     34.     Lobby Furniture. Notwithstanding anything contained in the Lease to
the contrary, Tenant shall be permitted to place furniture in the entrance lobby
of the Building (the “Lobby”) for the purpose of providing waiting-area seating
for Tenant’s guests and visitors and for the guests and visitors of other
tenants in the Building. All furniture placed in the Lobby shall be subject to
Landlord’s prior written approval. Tenant shall not permit its employees to use
the Lobby for meetings or as a lounging area. Notwithstanding any approval
granted by Landlord, at any time following the six (6)-month anniversary of the
Additional Space Commencement Date, Landlord, in its sole discretion exercised
in good faith, may require all furniture that has been place in the Lobby to be
removed. Tenant shall be responsible, at its sole cost, for the cost of
procuring, installing, maintaining and removing all such furniture and shall
also be responsible for the cost of repairing all damage to such Lobby and the
Building resulting from placing furniture therein.

     35.     Rules and Regulations.

     (a)  Notwithstanding anything in the Lease to the contrary, including,
without limitation, Article 20 thereof, in no event shall any Rules and
Regulations promulgated by Landlord materially interfere with Tenant’s use and
enjoyment of the Premises or its exercise of its rights under the Lease, or
materially increase any obligation of Tenant pursuant to the Lease.

     (b)  Notwithstanding anything in the Lease to the contrary, including,
without limitation, any Rules and Regulations promulgated thereunder, Tenant
shall have the right to place vending machines in the Premises without
Landlord’s consent.

     36.     No Tenant Default Landlord hereby represents that it has no
knowledge of any uncured default by Tenant of its obligations under the Lease or
of the occurrence of any event which, with the passage of time or the giving of
notice hereunder, would constitute an Event of Default by Tenant under the
Lease.

     37.     Authority. Landlord and Tenant each represents and warrants to the
other that the person(s) signing this Amendment on its behalf have the requisite
authority and power to execute this Amendment and to thereby bind the party on
whose behalf it is being signed.

     38.     Counterparts. This Amendment may be executed in a number of
identical counterparts which, taken together, shall constitute collectively one
(1) agreement; but in making proof of this Amendment, it shall not be necessary
to produce or account for more than one such counterpart.

     39.     Ratification; Inconsistencies. Except as expressly provided for by
this Amendment, all terms, conditions and provisions of the Lease shall remain
in full force and effect and unmodified. To the extent of an inconsistency
between the terms and conditions of the Lease and the terms and conditions of
this Amendment, the terms and conditions of this Amendment shall govern and any
language of, or provision in, the Lease not referred to in this Amendment which
is inconsistent or is in conflict with this Amendment shall be deemed
appropriately amended or modified.

[SIGNATURE PAGE FOLLOWS]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Landlord and Tenant have executed this Amendment as
of the date and year first set forth above.

      WITNESS/ATTEST:   LANDLORD:           OXBRIDGE DEVELOPMENT AT CROWN
POINTE II, L.C.,     a Maryland limited liability company        /s/ Peregrine
Roberts   By: /s/ Elliot Totah

--------------------------------------------------------------------------------

Peregrine Roberts  

--------------------------------------------------------------------------------

    Name: Elliot Totah     Title: Authorized Member     Date: October 13, 2003  
        TENANT:           THERIMMUNE RESEARCH CORPORATION,
a Delaware corporation       /s/ F. Duldey Staples, Jr.   By: /s/ Philip L.
Rohrer, Jr.

--------------------------------------------------------------------------------

F. Dudley Staples, Jr.  

--------------------------------------------------------------------------------

    Name: Philip L. Rohrer, Jr.     Title: Chief Financial Officer     Date:
October 17, 2003

CONSENT OF GUARANTOR

     The undersigned guarantor of Tenant’s obligations under the Lease pursuant
to that certain Guaranty of Lease dated April 1, 2003, hereby consents to the
foregoing Third Amendment.

          GENE LOGIC, INC., a Delaware corporation           By: /s/ Philip L.
Rohrer, Jr.    

--------------------------------------------------------------------------------

    Name: Philip L. Rohrer, Jr.     Title: Chief Financial Officer     Date:
October 17, 2003

15